479 F.3d 1184
Carlos Rene RIVAS-GOMEZ, Petitioner,v.Alberto R. GONZALES, Attorney General, Respondent.
No. 03-72087.
United States Court of Appeals, Ninth Circuit.
March 22, 2007.

Nicole Hope Nelson, Phillip Smith, Hecht & Smith, Portland, OR, for Petitioner.
Ronald E. Lefevre, Chief Counsel, Office of the District Counsel Department of Homeland Security, San Francisco, CA, Leslie Mckay, Esq., DOJ—U.S. Department of Justice Civil Div./Office of Immigration Lit., Keith Ian Mcmanus, Esq., U.S. Department of Justice Civil Division, Washington, D.C., for Respondent.


1
Before EDWARD LEAVY and STEPHEN S. TROTT, Circuit Judges, and LOUIS H. POLLAK,* Senior Judge.

ORDER

2
The panel's Opinion and dissent filed April 3, 2006, slip op. 3611, and appearing at 441 F.3d 1072 (9th Cir.2006), is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit. The new Memorandum Disposition is filed concurrently with this order.


3
With this withdrawal of the opinion and the filing of the Memorandum Disposition, the petition for rehearing and the petition for rehearing en banc are denied as moot.


4
The parties may file a new petition for rehearing or suggestion for rehearing en banc as provided for by Federal Rule of Appellate Procedure 40.



Notes:


*
 The Honorable Louis H. Pollak, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation